                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

ROBBIE KEETON GEIGER,                                                                    PLAINTIFFS
DELISHA KEETON MOONEY, and
MEGAN ARCHER

V.                                                     CIVIL ACTION NO.: 1:16-CV-95-SA-DAS

MONROE COUNTY, MISSISSIPPI, and
DEPUTY ERIC SLOAN                                                                    DEFENDANTS

                                               ORDER
       After the Court denied summary judgment and qualified immunity to individual Defendant

Sloan in this case, the Defendants appealed to the Fifth Circuit Court of Appeals. See Order [142];

Notice [148]. Finding the Plaintiffs’ claims against Sloan and the County inextricably intertwined,

the Court stayed the case pending the outcome of the appeal, and deferred ruling on several pretrial

motions. See Order [155] (staying case and deferring ruling on Motion to Strike Expert [101], and

Motions in Limine [116,118,119]).

       On September 3, 2019 the Fifth Circuit Court of Appeals’ Judgment [159] affirming this

Court’s prior rulings was entered on the docket in this case. Pursuant to the Fifth Circuit’s

Judgment, this case is now reopened and the deferred Motions [101, 116, 118, 119] are reinstated.

This case will be reset for a final pre-trial conference and trial by separate notice.

       It is SO ORDERED, on this the 4th day of September, 2019.

                                                       /s/ Sharion Aycock
                                                       UNITED STATES DISTRICT JUDGE
